Citation Nr: 0634688	
Decision Date: 11/08/06    Archive Date: 11/27/06

DOCKET NO.  04-09 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for a skin condition, 
currently rated as 10 percent disabling.

2.  Entitlement to a compensable rating for bronchitis.

3.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1956 to 
September 1959, and from February 1963 to July 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
from February 2002, August 2002, and December 2003 rating 
decisions of a Department of Veterans Affairs (VA) Regional 
Office (RO) that denied the veteran's claim for increased 
ratings for a skin condition and bronchitis, and denied his 
claim for an annual clothing allowance.  In July 2005, the 
Board remanded the claims for additional development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In a July 2006 statement, the veteran requested a travel 
board hearing to be held at the RO in St. Petersburg, 
Florida.  As such a hearing has not yet been conducted, the 
RO should schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2006).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a travel board 
hearing in connection with his appeal 
to be held at the RO in St. Petersburg, 
Florida.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MICHAEL D. MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


